DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 12/09/2021. As directed by the amendment, claims 1, 3, 10-11 and 19 were amended, and no claims were cancelled nor added. Thus, claims 1-19 are presently pending in this application
Claims 1-19 are allowed based on the reasons for allowance below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Manuel de la Cerra on 1/13/2022 and 2/11/2022.  

The application has been amended as follows:

In Claim 1, line 17, the limitation “T, and” has been changed to --T;--. 

In Claim 1, line 18, the limitation “(b).” has been changed to --(b);--. 

In Claim 11, line 10, the limitation “(b). setting” has been changed to --(b) setting--. 

In Claim 11, line 14, the limitation “step (b)” has been changed to --step (c)--. 

In Claim 11, line 17, the limitation “step (b)” has been changed to --step (c)--.

In Claim 11, line 19, the limitation “step (b)” has been changed to --step (c)--.

In Claim 11, line 21, the limitation “step (b)” has been changed to --step (c)--.

In Claim 11, line 26, the limitation “step (b)” has been changed to --step (c)--.

In Claim 12, line 2, the limitation “step (b)” has been changed to --step (c)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kwon (2009/0205662) and Mulcahy (2009/0038616) do not specifically disclose the claimed apparatus as presented in the claims 1-19. 
	Regarding claim 1, Kwok and Mulcahy disclose a blower for the treatment of a patient’s sleep apnea (entire device shown in fig. 1 comprising blower 2), the blower th day, the ramp pressure is 10 cm, since (6/6)x10=6)), and further discloses a Snooze button (paragraph 0097), but fails to disclose that Tsleep and when the patient presses start/stop button while performing step (b)(ii): (A) stop delivering air pressure; (B) Pause T, and (C) if T<Tsleep, then return to step (b). (D) if T>=than Tsleep, and Nset>=Nday, then reset T, increase Nday and return to step (b). Therefore, to modify Kwok and Mulcahy to arrive at the claimed invention would be based upon improper hindsight.
th day, the ramp pressure is 10 cm, since (6/6)x10=6)), and further discloses a Snooze button (paragraph 0097), but fails to disclose that Tsleep and when the patient presses the start stop button after step (c), determining if: i. Tsleep has elapsed since the patients press of the start/stop button from step (c), if so increment a counter N, stop delivering 
Therefore, to modify Kwok and Mulcahy to arrive at the claimed invention would be based upon improper hindsight.
Therefore, claims 1-19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwok (2010/0180895) is cited to show a method and apparatus for controlling mask leak in a CPAP treatment comprising a timer mode for initial therapy session pressure and the daily pressure increment.  
DeVries (5,494,028) (5,474,062) is cited to show a medical ventilator comprising a step up and step down function. 

Froehlich (2015/0374940) is cited to show a system and method for acclimating a new user to a breathing therapy machine. 
Baloa (2015/0165143) is cited to show a CPAP machine having a ramping function. 
Farrell (2010/0095959) is cited to show a CPAP having a ramp function for each day. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785